DETAILED ACTION
The following Office action concerns Patent Application Number 16/988,003.  Claims 1-3,6-8,10,11,16,17,21,22,25,28-30,33,35,38,41 are pending in the application.
Claims 7,10,11,16,21,22,25,28,41 have been withdrawn from consideration as being drawn to non-elected inventions.
Election/Restrictions
A restriction requirement was sent to the Applicant on September 30, 2022.  The Applicant was required to elect among several groups of inventions and species of compound.  The Applicant responded to the restriction requirement on October 11, 2022 and elected Group I and a species of compound included in claim 29.  The election was made without traverse.  
Accordingly, claims 7,10,11,16,21,22,25,28,41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions or species.
Allowable Subject Matter
Claim 29 is allowable over the closest prior art of Li et al (US 2018/0337350).  Li et al does not teach or suggest any of the compounds recited in claim 29.
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. § 102 as being anticipated by Xia et al (Z. Kristallogr. NCS 225 (2010) 563-564, included in the applicant’s IDS).  
Xia et al teaches a complex compound:  

    PNG
    media_image1.png
    332
    553
    media_image1.png
    Greyscale


Claims 1-3, 6, 8, 17, 30, 33, 38 are rejected under 35 U.S.C. § 102 as being anticipated by Li et al (US 2018/0337350).  
Li et al teaches a organic light emitting device comprising an anode, cathode and organic layer comprising a light emitting compound (par. 69-72).  The light emitting compound includes:

    PNG
    media_image2.png
    235
    210
    media_image2.png
    Greyscale

(page 5).  M includes platinum and X3 includes nitrogen (par. 21, 30).  The organic layer further comprises a host material (par. 71, 73).  A person of ordinary skill in the art would reasonably expect the emission spectrum of the light emitting compound to have the claimed full width at half maximum since the above compound satisfies the claimed chemical structure of a light emitting compound.
	Claim 35 is rejected under 35 U.S.C. § 103 as being unpatentable over Li et al (US 2018/0337350) in view of Metz et al (US 2017/0183367).
	Li et at teaches an OLED comprising an emitter compound and a host material as described above.  Li et al does not teach a specific host material.
	However, Metz et al teaches an OLED comprising an emitter compound and a host material, wherein suitable host materials include carbazole derivatives (abstract; par. 183).  A person of ordinary skill in the art would have been motivated by design need to combine the host material of Metz et al with the OLED of Li et al.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        November 25, 2022